10/12/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0412



                                  No. DA 20-0412


IN THE MATTER OF:

T.A.,

              Respondent and Appellant.


                                      ORDER


        Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor,

        IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including November 18, 2021, within which to prepare, serve, and file its

response brief.




BG                                                                     Electronically signed by:
                                                                               Jim Rice
                                                                  Justice, Montana Supreme Court
                                                                           October 12 2021